Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Powell on June 16, 2022.

The application has been amended as follows: 
	The Claims:

	In claim 1, line 28, delete “0.005%” and insert – 0.01% --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-7, 10, 12, 13, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 14, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Inoue et al (US 2009/0197793).  Inoue et al teach a detergent composition for hard surfaces containing a monoalkyl glyceryl ether whose alkyl group has 3 to 8 carbon atoms; a glycol ether compound; an amine; a polyvalent carboxylic acid; 0.1 to 5% by mass of a surfactant; and water.  See paras. 4-11.  However, Inoue et al do not teach or suggest a spray container, wherein the spray container contains a detergent composition containing an amine oxide, an organic solvent, xanthan gum, a nonionic linear polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Additionally, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, pages 24 and 25 of the instant specification provides comparative data showing the unexpected and superior visible spray area of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
None of the references of record, alone or in combination, teach or suggest a spray container, wherein the spray container contains a detergent composition containing an amine oxide, an organic solvent, xanthan gum, a nonionic linear polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a spray container comprising a detergent composition as recited by the instant claims, and Applicant has provided data in the instant specification showing the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/June 17, 2022